Pette, J.
This is a proceeding under section 964 of the Penal Law to enjoin respondent “ from using the name ' Playland ’ in its business ” of operating a children’s amusement park on Cross Bay Boulevard and 164th Avenue, borough of Queens, city of New York.
The record makes it clear that in employing the word " Play-land ” in its corporate name and then prominently displaying such corporate name above the words " KIDDIE RIDES ” on a large sign on the principal thoroughfare leading to Rochaway Beach where petitioner for many years has operated and extensively advertised a large amusement area including children’s rides known as " Rockaways’ Playland,” but generally referred to simply as " Playland,” respondent intended to create the impression upon those passing its park, on their way to Rockaway, that it was a branch or an affiliate of the petitioner.
The unusual arrangement of the sign, with the respondent’s corporate name prominently painted so as to make it readable by a passing motorist on the main thoroughfare in the borough of Queens, leading to the resort area where petitioner operates *405its amusement park, satisfactorily establishes respondent’s intent to appropriate, in substantial part, the name, good will and prestige of the petitioner, thereby tending to mislead and deceive the public.
The petition is, accordingly, granted. Proceed on notice.